DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on December 14th, 2020 have been entered and accepted.

Election/Restrictions
Applicant's election without traverse of Group I, claims 1 – 20 in the reply filed on March 11th, 2022 is acknowledged.
Claims 21 – 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 11th, 2022. 

Claim Objections
Claim 16 objected to because of the following informalities:  There is an extra “is” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 8, 9, and 11 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 and 10 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bredt (US 2007/0126157).
Regarding claim 1, Bredt teaches an apparatus for additively manufacturing an object (Abstract), comprising: a build chamber (ref. #26) defined by a volume (Fig. 4A); an extruder (ref. #36) positioned over the volume of the build chamber (Fig. 4A); and one or more delivery heads (ref. #34) configured to deliver at least one impulse to the build chamber (Para. 55).
Regarding claim 2, Bredt teaches the invention disclosed in claim 1, as described above. Furthermore, Bredt teaches the one or more delivery heads (roller #32) is configured to asymptotically settle, through application of the delivered at least one impulse, fresh and/or loose powder within the build chamber to form an unbound settled powder (Para. 52).
Regarding claim 3, Bredt teaches the invention disclosed in claim 1, as described above. Furthermore, Bredt teaches the one or more delivery heads (ref. #34) is further configured to fluidize, through application of the delivered at least one impulse, unbound settled powder within the build chamber for removal from the build chamber (Para. 62).
Regarding claim 4, Bredt teaches the invention disclosed in claim 1, as described above. Furthermore, Bredt teaches one of the delivery heads is a mallet (ref. #50; Fig. 7A).
Regarding claim 5, Bredt teaches the invention disclosed in claim 4, as described above. Furthermore, Bredt teaches the mallet is configured to deliver a single impact to a base of the build chamber (Para. 51: single pin).
Regarding claim 6, Bredt teaches the invention disclosed in claim 5, as described above. Furthermore, Bredt teaches the mallet is configured to deliver a plurality of impacts to the base of the build chamber (Para. 51; Fig. 7B). 
Regarding claim 7, Bredt teaches the invention disclosed in claim 4, as described above. Furthermore, Bredt teaches apparatus further comprising a piston (ref. #34), wherein a head of the mallet (ref. #50) is adapted to an end of the piston (Fig. 7B).
Regarding claim 10, Bredt teaches the invention disclosed in claim 1, as described above. Furthermore, Bredt teaches the one or more delivery heads comprises a source of vibrational energy (Para. 56; Para. 69).
Regarding claim 11, Bredt teaches the invention disclosed in claim 1, as described above. Furthermore, Bredt teaches the one or more delivery heads are configured to deliver at least one impulse to the build chamber such that a density of the unbound settled powder is substantially uniform (Para. 52).
Regarding claim 12, Bredt teaches the invention disclosed in claim 1, as described above. Furthermore, Bredt teaches the extruder comprises a binder-jet extruder (ref. #36) configured to translate across a surface area the volume of the build chamber (Para. 46; Fig 4A).
Regarding claim 13, Bredt teaches the invention disclosed in claim 12, as described above. Furthermore, Bredt teaches the extruder is configured to selectively jet binder to form portions of bound powder across a surface of the volume of the build chamber (Para. 50).
Regarding claim 14, Bredt teaches the invention disclosed in claim 1, as described above. Furthermore, Bredt teaches the one or more delivery heads comprises a mallet (ref. #50) configured to deliver the at least one impulse to a surface of the build chamber (Para. 54 – 55; Para. 61).
Regarding claim 15, Bredt teaches the invention disclosed in claim 1, as described above. Furthermore, Bredt teaches the one or more delivery heads comprises a roller (Para. 52).
Regarding claim 16, Bredt teaches the invention disclosed in claim 1, as described above. Furthermore, Bredt teaches the one or more delivery heads is comprises a powder hopper (ref. #24; Fig. 4A).
Regarding claim 17, Bredt teaches the invention disclosed in claim 1, as described above. Furthermore, Bredt teaches a base of the build chamber is configured to translate along a z-axis of the apparatus (Fig. 5A – 5B).
Regarding claim 18, Bredt teaches the invention disclosed in claim 17, as described above. Furthermore, Bredt teaches the apparatus wherein the one or more delivery heads are configured to deliver at least one impulse to the build chamber when the base of the build chamber is elevated away from at least one side of the build chamber (Fig. 7B).
Regarding claim 19, Bredt teaches the invention disclosed in claim 17, as described above. Furthermore, Bredt teaches the build chamber comprises one or more coverable openings (Fig. 5A – 5B, Fig. 7A – 7B).
Regarding claim 20, Bredt teaches the invention disclosed in claim 1, as described above. Furthermore, Bredt teaches the apparatus further comprising a vacuum source coupled to the build chamber (Para. 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bredt (US 2007/0126157).
Regarding claims 8 – 9, Bredt teaches the invention disclosed in claim 1, as described above. Bredt further teaches the deliver heads comprising a mallet (ref. #50). Bredt does not explicitly describe applying the impulse directly at the geometric center of the build chamber or the center of mass of the build chamber, this feature would have been obvious to one of ordinary skill in the art, as Bredt teaches arranging the delivery heads (ref. #34) in any suitable arrangement (Para. 51) according to the specifications required for that process. Thus, it would have been obvious to one of ordinary skill in the art at the time to deliver the impulse to a location substantially center of mass to the volume of the build chamber or the geometric center. Rearrangements of parts is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a rearrangement of parts limitation, and the device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743